DETAILED ACTION
Applicant's submission filed on 11/29/2021 has been entered. Claim(s) 1, 6, 8, 9, 13, 15, 19 have been amended. Claims 2, 10, 16 are canceled. Claim(s) 1, 3-9, 11-15, 17-20 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (US 20180376212) in view of Nicholson et al. (US 20200312268), and further in view of Park et al. (US 20120081560).
Regarding claim 1, Candelore discloses A computing device comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations (Candelore, “[0004] Accordingly, a device includes at least one computer memory that is not a transitory signal and that includes instructions executable by at least one processor to receive identification of at least one video item of interest (VII)”) comprising: 
displaying content on a display of the computing device (Candelore, “[0029] It is to be understood that the processor 24 controls the AVDD 12 to undertake present principles, including the other elements of the AVDD 12 described herein such as e.g. controlling the display 14 to present images thereon and receiving input therefrom. [0047] The UI 300 may include a prompt 302 to the user to identify particular video items of interest the user prefers.”); 
capturing a series of images of a user using a camera associated with the computing device (Candelore, “[0031] Continuing the description of the AVDD 12, in some embodiments the AVDD 12 may include one or more cameras 32 that may be, e.g., a thermal imaging camera, a digital camera such as a webcam, and/or a camera integrated into the AVDD 12 and controllable by the processor 24 to gather pictures/images and/or video in accordance with present principles.”);  
rendering a magnification user interface on the display configured to magnify at least a portion of the content of the display based on a determination that the user is visual impairment (Candelore, fig. 4, “[0052] Proceeding to decision diamond 406, in some implementations it may be determined whether a viewer has an impairment such as a visual impairment, and if so the logic moves to block 408 to magnify video items of interest, in place if desired”).
On the other hand, Candelore fails to explicitly disclose but Nicholson discloses analyzing the series of images to determine whether the user is exhibiting behavior indicative of a visual impairment by detecting eyes of the user in the series of images and determining that the user is squinting by detecting changes in an aspect ratio of a shape of the user's eyes (Nicholson, “[0002] computer vision syndrome (CVS) can often develop due to prolonged viewing of content on an electronic display. CVS can include undesirable side effects such as sore eyes, dry eyes, teary eyes, blurry vision, double vision, light sensitivity, difficulty focusing on images, neck pain, headache, etc. [0037] Still further, the system 100 may also include a camera 191 that gathers one or more images and provides input related thereto to the processor 122. [0046] Squinting may be identified based on image analysis and subsequent identification of an amount of exposed area of the eye, e.g., areas of the eye not covered by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Candelore and Nicholson. That is, adding the determining of visual impairment based on squinting or not of Nicholson to determine the user’s visual impairment of Candelore. The motivation/ suggestion would have been identifying, based on the input from the camera, that a user is squinting and/or blinking at less than a threshold frequency (Nicholson, [0008]).
On the other hand, Candelore in view of Nicholson fails to explicitly disclose but discloses wherein detecting changes in the aspect ratio includes determining whether a ratio of a width of an eye opening to a height of the eye opening exceeds a predetermined threshold (Park, “[0066] The blink detecting unit 200a-3 may detect an eye blink in various ways, for example, it may determine that eyes are closed if a ratio of a vertical width of each eye to a horizontal length of the eye is smaller than a preset value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park into the combination of Candelore and Nicholson, to include all limitations of claim 1. That is, applying the blink detection of Park to determine the eye squinting of Nicholson and Candelore. The motivation/ suggestion would have been to provide a blink detecting unit that detects an eye blink from the detected face (Park, [0026]).
. 
Claim(s) 3, 4, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (US 20180376212) in view of Nicholson et al. (US 20200312268) and Park et al. (US 20120081560), and further in view of Ady et al. (US 20160034050).
Regarding claim 3, Candelore in view of Nicholson and Park discloses The computing device of claim 1.
 On the other hand, Candelore in view of Nicholson and Park fails to explicitly disclose but Ady discloses determining a distance of the user from the display of the computing device based on the series of images; and determining that the user is within a first threshold distance from the display (Ady, “[0025] Additionally or alternatively, the sensors 112 can include cameras or other imaging components that capture images. Various public or proprietary techniques can also be used to determine the distance between the computing device 102 and the detected faces or users within the captured images. In such situations, the location of the user relative to the computing device 102 can also include the distance between the user and the computing device 102. [0016] A user being in close physical proximity to the computing device 102 refers to the user being close enough to the computing device 102 to be detected by the sensors 112, or to the user being within a threshold distance of the computing device 102 (e.g., within 3 feet or 5 feet of the computing device 102)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Candelore, Nicholson, Park and Ady, to include all limitations of claim 3. That is, adding the distance determination of Ady to the system of Candelore and Nicholson, Park. The motivation/ suggestion would have been The user interface 
Regarding claim(s) 11, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 3. 
Regarding claim 4, Candelore in view of Nicholson, Park and Ady discloses The computing device of claim 3.
 On the other hand, Candelore in view of Nicholson and Park fails to explicitly disclose but Ady discloses instructions configured to cause the processor to perform the operations of determining a zoom level for magnified content displayed by the magnification user interface based on the distance of the user from the display; and rendering the magnified content based to the determined zoom level (Ady, “[0043] For example, the content presented on the display can be enlarged one amount if the user is at least a first threshold distance away from the computing device, the content presented on the display can be enlarged another amount if the user is at least a second threshold distance away from the computing device, the content presented on the display can be enlarged yet another amount if the user is at least a third threshold distance away from the computing device, and so forth”). The same motivation of claim 3 applies here.
Regarding claim(s) 12, 18, they are interpreted and rejected for the same reasons set forth in claim(s) 4. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (US 20180376212) in view of Nicholson et al. (US 20200312268) and Park et al. (US 20120081560), and further in view of Levantovsky et al. (US 20150062140). 

On the other hand, Candelore in view of Nicholson and Park fails to explicitly disclose but Levantovsky discloses determining a cognitive state of the user of the computing device; determining that the user is exhibiting frustration or anger based on the cognitive state of the user of the computing device; and determining that the user is exhibiting behavior indicative of visual impairment in response to the user exhibiting frustration or anger (Levantovsky, “[0023] The facial expression of the viewer may also be identified by the system and corresponding action taken (e.g., if the viewer's eyes are squinted or if an angry facial expression is detected, appropriately adjust the rendering of the content presented on the electronic display). One or more feedback techniques may be implemented to adjust content rendering based upon, for example, viewer reaction to previous adjustments (e.g., the facial expression of an anger viewer changes to indicate pleasure, more intense anger, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Candelore, Nicholson, Park and Levantovsky, to include all limitations of claim 5. That is, adding the detecting angry facial expression and squinted eyes of Levantovsky to the determination of user behavior indicative of a visual impairment of Candelore and Nicholson, Park. The motivation/ suggestion would have been to adjust content rendering based upon, for example, viewer reaction to previous adjustments (e.g., the facial expression of an anger viewer changes to indicate pleasure, more intense anger, etc.) (Levantovsky, [0023]).
(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Nicholson, Park and Ady, and further in view of Breed (US 20080051946) and Stent (US 20190317594).
Regarding claim 19, Candelore in view of Nicholson, Park and Ady discloses The memory device of claim 17, wherein rendering a magnification user interface, has been disclosed.
On the other hand, Candelore in view of Nicholson, Park and Ady fails to explicitly disclose but Breed discloses tracking head movement, eye movement, or both of the user based on the series of images; and modifying one or more attributes of the user interface based on the head movement, eye movement, or both (Breed, “[0023] One such gesture-detection system includes a camera having a field of view of hands or an upper body region of an occupant expected to exercise control of the heads-up display and a processor arranged to receive images from the camera, detect movement of a head, hand or arm of the occupant in one of predetermined number of areas and perform a function based on the detection of movement in the predetermined area. The function may be to alter the content of the heads-up display or adjustment of a vehicle component”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Candelore, Nicholson, Park, Ady and Breed. That is, applying the disclosure of Breed to the magnification user interface of Candelore and Nicholson, Park, Ady. The motivation/ suggestion would have been to provide new and improved methods for displaying text and/or graphics to occupants of vehicles (Breed, [0019]).
On the other hand, Candelore in view of Nicholson, Park, Ady and Breed fails to explicitly disclose but Stent discloses tracking head movement, eye movement, or both of the user based on the series of images by providing the series of images as an input to a neural network configured to estimate a position of the user's head, eyes, or both and to generate first bounding box information representing a first bounding box around a predicted position the user's head, second bounding box information for second bounding boxes around predicted positions of the user's eyes, or both, wherein the first bounding box information and the second bounding box information are updated based on the head movement and the eye movement of the user, and wherein tracking the head movement, eye movement, or both includes tracking changes in position of the first bounding box, the second bounding boxes, or both (Stent, “[0026] The artificial neural network may be trained for one or more specific tasks. The tasks may include, without limitation, person detection, body pose estimation, face detection, object instance segmentation, recognition and pose estimation, the estimation of metric scene depth, and the segmentation of the scene into further attributes such as material properties and adjectival descriptions. [0072] As shown in block 520, once the environment map is built or retrieved, the system may locate and identify individuals, as opposed to objects, and the individual's eye gaze. Bounding boxes may be generated around the heads and eyes of identified individuals. Within the bounding boxes, the individual's eye gaze may be detected using IR sensors, or other optical /head tracking devices to locate and track the movement of the individual's eye to form an estimated line-of-sight vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stent into the combination of Candelore, Nicholson, Park, Ady and Breed, to include all limitations of claim 19. That is, applying the tracking mechanism based on bounding box of Stent to the tracking system of Candelore, Nicholson, Park, Ady and Breed. The motivation/ suggestion would have been to provide .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Nicholson, Park, Ady, Breed and Stent, and further in view of Vargas et al. (US 20150346813). 
Regarding claim 20, Candelore in view of Nicholson, Ady, Breed and Stent discloses The memory device of claim 19.
On the other hand, Candelore in view of Nicholson, Park, Ady, Breed and Stent fails to explicitly disclose but Vargas discloses translating the head movement, eye movement, or both into movement of the portion of the content of the display that is magnified by the magnification user interface (Vargas, “[0056] The "pan" mode allows the user to pan around the image to allow full viewing even when the image is greatly magnified. The panning is controlled by the pitch and rotation of the user's head. [0071] The image viewer can use the vertical ratio and the horizontal ratio to determine a speed for panning an image in direction of the movement of the head. The image can be displayed on the screen 230 while the head mounted device operates in the "pan" mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Vargas into the combination of Candelore in view of Nicholson, Park, Ady, Breed and Stent, to include all limitations of claim 20. That is, adding the panning magnified content based on head movement of Vargas to the system of Candelore in view of Nicholson, Park, Ady, Breed and Stent. The motivation/ suggestion would have been to provide systems and methods for hands free operating of a head mounted device (Vargas, [0006]). 
Allowable Subject Matter
Claim 6, 7, 13, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, as amended, it recites, tracking head movement, eye movement, or both of the user based on the series of images captured by the camera by providing the series of images as an input to a neural network configured to estimate a position of the user's head, and to generate first bounding box information representing a first bounding box around a predicted position the user's head, wherein the first bounding box information is updated based on the head movement of the user, and wherein tracking the head movement, includes tracking changes in position of the first bounding box; and estimating a distance of user from the display of the computing device based on a size of the first bounding box; and modifying one or more attributes of the magnification user interface based on the distance of the user from the display, the head movement, or both.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Regarding claim 13, it is interpreted and allowed for the same reason as claim 6.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, as amended, it recites, determining that the user is reading magnified content based on the head movement, eye movement or both; responsive to determining that the user is reading magnified content, configuring the magnification user interface to pan laterally 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Response to Arguments
The applicant’s arguments with respect to claim(s) 1, 3-5, 9, 11-12, 15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            12/7/2021